DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 depends on claim 8 and is not an independent claim.  It is unclear what claim 8 is to depend upon.  For the purpose of examination it will be understood to depend from claim 6.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being Miller et al by (US 2017/0321616 hereinafter “Miller”).

In regards to claim 1:
	Miller teaches an engine of a drive system for a motor vehicle, the engine designed to use various fuel types and following the steps of querying operating parameters of fuel-relevant functions (Paragraphs [0002] – [0003]) of the drive system by means of a central fuel coordination device (400) of a central engine coordination device (12), determine possible fuel types of fuel for operating the engine based on the queried operating parameters and predetermined fuel release conditions, by means of the central fuel coordination device, the predefined fuel release condition defines in which operating parameters of a fuel-relevant function particular types of fuel are 

In regards to claim 2:
	Miller teaches a throttle valve as a fuel relevant function when querying the operating parameters by means of the central fuel coordination device (Paragraph [0024]).
 
In regards to claim 3:
	Miller teaches a fuel release condition is used that has a functionality of the fuel relevant function.

In regards to claim 5:
	Miller teaches the predefined selection criterion has a prioritization of types of fuel (Paragraph [0066]).


	Miller teaches the transmission of information identifying the selected type of fuel takes place from the central fuel coordination device to a central operating mode coordination device of the central engine coordination device, the central operating mode coordination device being designed for determining a preferred operating mode of the drive system.	

In regards to claim 10:
	Miller teaches relaying the information concerning the selected type of fuel from the central engine coordination device, in particular a central engine control unit, the the fuel relevant functions of the drive system (Paragraph [0062] – [0078]).

In regards to claim 12:
	Miller teaches a drive system for a motor vehicle having an engine, a central engine coordination device with a central engine control unit for operating the engine, the engine designed to use various types of fuel, the central engine coordination device has a central fuel coordination device that is designed for querying operating parameters of fuel relevant functions of the drive system and for selecting a suitable type of fuel based on the queried operating parameters, wherein the central engine coordination device has a central operating mode coordination device for determining a preferred operating mode of the drive system, and wherein the drive system being designed for carrying out a method according to claim 1.


	Miller teaches a motor vehicle having a drive system according to claim 11, and wherein the engine is designed for operating using various types of fuel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Miller in view of Wang et al (US 2011/0224886 hereinafter “Wang”).

In regards to claim 3:

	Wang teaches a relative position of the throttle valve as a fuel release condition (Paragraph [0028]), wherein throttle position determines the amount of air to flow into the engine which in turn determines a corresponding fuel to reach desired air fuel ratios.
	It would have been obvious to one of ordinary skill in the art to use relative position of a throttle in order to determine the amount of fuel to be released.

 In regards to claim 4:
	Wang teaches a relative position of the throttle valve as a fuel release condition (Paragraph [0028]), wherein throttle position determines the amount of air to flow into the engine which in turn determines a corresponding fuel to reach desired air fuel ratios.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Perotto et al (US 5,735,253 hereinafter “Perotto”).

In regards to claim 6:
	Miller does not teach one fuel being a gaseous fuel and a second fuel being a liquid fuel.	
Perotto teaches one gaseous fuel and one liquid fuel in order to provide different fuels having different noxious emissions in order to meet standards (Col 1, Lines 16-20).
It would have been obvious to one of ordinary skill in the art to have one fuel being gaseous and a second fuel being liquid in order to meet noxious emissions regulations.

In regards to claim 7:
	Perotto teaches the gaseous fuel to be CNG.

In regards to claim 8:
	Perotto teaches the liquid fuel to be gasoline.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747